Opinion issued August 16, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-15-00672-CR
                                NO. 01-15-00673-CR
                                NO. 01-15-00674-CR
                             ———————————
                   ALTON JOSEPH JOLIVETTE, Appellant
                                          V.
                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 184th District Court
                             Harris County, Texas
                Trial Court Case Nos. 1428510, 1428512, 1428708


                           MEMORANDUM OPINION

      Appellant, Alton Joseph Jolivette, was found guilty by a jury of the offenses

of burglary of a habitation (trial court cause no. 1428708), evading arrest or detention

using a vehicle (trial court cause no. 1428510), and unlawful possession of a firearm
by a felon (trial court cause no. 1428512).1 Appellant pleaded true to enhancement

paragraphs in the indictments for burglary of a habitation and evading arrest. The

trial court assessed punishment at 45 years’ incarceration for the offense of burglary

of a habitation, 20 years’ incarceration for the offense of evading arrest, and 10

years’ incarceration for the offense of unlawful possession of a firearm, with the

sentences to run concurrently. Appellant timely filed a notice of appeal in each of

the underlying cases.

         Appellant’s appointed counsel on appeal has filed a motion to withdraw, along

with a brief stating that the record presents no reversible error and the appeals are

without merit and are frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967). Counsel’s brief meets the Anders requirements by presenting a

professional evaluation of the record and supplying us with references to the record

and legal authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel indicates that she has

thoroughly reviewed the record and is unable to advance any grounds of error that

warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State,

193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).




1
    See TEX. PENAL CODE ANN. §§ 30.02 (burglary of habitation) (West 2011); 38.04(a), (b)
    (evading arrest or detention using a vehicle) (West Supp. 2015); 46.04(a) (unlawful
    possession of firearm by felon) (West 2011).
                                             2
      We have independently reviewed the entire record in these appeals, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeals are frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–

27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing court

determines whether arguable grounds exist by reviewing entire record). We note that

an appellant may challenge a holding that there are no arguable grounds for appeal

by filing a petition for discretionary review in the Texas Court of Criminal Appeals.

See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgments of the trial court and grant counsel’s motion to

withdraw. Appointed counsel still has a duty to inform appellant of the result of these

appeals and that he may, on his own, pursue discretionary review in the Texas Court

of Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.

1997). Attorney Melissa Martin must immediately send appellant the required notice

and file a copy of the notice with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).




                                          3
                                 PER CURIAM

Panel consists of Justices Higley, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4